Citation Nr: 1718345	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  95-27 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an effective date prior to October 3, 1994, for the grant of service connection for dysthymia with generalized anxiety disorder.  


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1971 to July 1974. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The Board notes the Veteran's attorney provided a statement dated May 14, 2016 and received June 10, 2016 withdrawing his appeal for his claim for entitlement to a rating in excess of 50 percent prior to February 5, 2007 and in excess of 70 percent thereafter for his service-connected dysthymia with generalized anxiety disorder.  Therefore, as this claim has been properly withdrawn the Board does not have jurisdiction over this matter and the issues are as noted on the cover page.  


FINDINGS OF FACT

1.  The Veteran's informal claim to reopen his claim for entitlement to service connection for an acquired psychiatric disorder was received on October 6, 1993.  

2.  Service connection for dysthymia with generalized anxiety disorder was granted by a July 2013 rating decision effective October 3, 1994.  


CONCLUSION OF LAW

The criteria for an effective date of October 6, 1993, for the award of service connection for dysthymia with generalized anxiety disorder have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Legal Criteria 

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  The effective date of an award of service connection shall be the day following the date of discharge or release if application is received within one year from such date of discharge or release.  Otherwise, the effective date is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (b)(2)(i). 

A "claim" is defined as "a formal or informal written communication requesting a determination of entitlement or evidencing belief in entitlement, to a benefit." 38 C.F.R. § 3.1 (p).  An informal claim under the regulations in effect at the time the Veteran filed his claim is "[a]ny communication or action, indicating an intention to apply for one or more benefits.... Such informal claim must identify the benefit sought."  38 C.F.R. § 3.155 (a).  While VA has since amended this regulation, during the time in question the version of the regulation cited above was in effect.  79 Fed. Reg. 57, 660, 57, 695 (Sep. 25, 2014). 

Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing." Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  VA is not required to anticipate a claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32 (1998). 

To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129 (1992).

II.  Analysis

In a February 2013 decision, the Board granted service connection for dysthymic disorder and generalized anxiety disorder.  In a July 2013 rating decision, the RO effectuated the Board decision and granted service connection, effective October 3, 1994.  The Veteran, through his attorney, contends he is entitled to an earlier effective date of September 29, 1993, the date of a written statement he provided to the RO.  

The Veteran submitted a letter dated September 29, 1993 which was received by the RO on October 6, 1993.  The Veteran requested the proper forms to file a claim to reopen his claim for entitlement to service connection for an acquired psychiatric disability.  In support of his claim the Veteran listed individuals who could attest to his behavior following his separation from service and noted since the previous denial of his claim he had been incarcerated for a violent offense.  

Following receipt of the Veteran's correspondence the RO sent the Veteran an October 18, 1993 notification letter indicating he had until October 18, 1994 to submit new and material evidence to reopen his claim.  This letter did not include the proper forms to file a formal claim to reopen a previously denied claim.  The Veteran's response which was received by the RO on October 3, 1994, within a year of the October 18, 1994 notification letter, and included a packet of evidence to support his claim.  

The RO found the October 3, 1994 correspondence from the Veteran and accompanying packet of evidence to be the date of his claim.  However, the Board finds the October 6, 1993 correspondence from the Veteran to be an informal claim.  While this correspondence was not a formal claim the Veteran clearly articulated his intent to reopen his claim for entitlement to service connection for an acquired psychiatric disorder and included new examples of how his psychiatric symptoms had progressed since his claim was originally denied.  Moreover, the Veteran provided supporting evidence within one year of the October 18, 1994 notification letter.  Thus, the Board finds the correspondence received by the RO on October 6, 1993 to be an informal claim and therefore the Veteran's date of claim. 

The Board acknowledges the Veteran's attorney's contention that the Veteran is entitled to an effective date of September 29, 1993, the date noted at the top of the informal claim.  However, as noted above the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  Thus, while the Veteran's informal claim was dated September 29, 1993, the date of receipt was October 6, 1993.  The Veteran nor his attorney contend that the date entitlement arose was later than the date of his informal claim, therefore, the date of the receipt of the Veteran's informal claim is the appropriate basis on which to assign an effective date.  

Therefore, the Board finds the Veteran is entitled to an earlier effective date of October 6, 1993, for the grant of service connection for dysthymia with generalized anxiety disorder.  


ORDER

The criteria for an effective date of October 6, 1993, for the award of service connection for dysthymia with generalized anxiety disorder has been met subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


